Title: From John Adams to William Cunningham, 16 January 1810
From: Adams, John
To: Cunningham, William



Sir
Quincy January 16. 1810

I have received your three last Letters. The Correspondence and Conversations which have passed between Us have been under the confidential Seal of Secrecy and Friendship. Any Violation of it will be a breach of Honor and plighted Faith. I Shall never release you from it; if it were in my Power: but it is not. After all the Permission that I could give, your Conscience ought to restrain you. I could as well release you from your Obligations of Obedience to the Decalogue.
I hope you will consider before you plunge yourself into an Abysse which the melancholly and disturbed State of Mind you appear to be in seems to render you at this time incapable of perceiving before you. I know not what has thrown you into this agitation unless it be that you have put an erroneous Construction upon my Words, which neither expressed nor implied an Opinion that you was unfit for Office. They only expressed a despair of my own Influence to obtain an office for you! as I knew of no office vacant, and having no Correspondence with the Administration nor Interest or Influence with it, I had no hopes of Success. In hopes you will Soon be more calm, I am your Well wisher

John Adams